jeremy m jacobs and margaret j jacobs petitioners v commissioner of internal revenue respondent docket no filed date ps own the boston bruins bruins a national hockey league franchise based in boston massachusetts during the taxable periods in issue the bruins played approximately one- half of their hockey games at their home arena in boston and approximately one-half of their hockey games at away city arenas throughout the united_states and canada the bruins stayed at hotels when visiting away cities and contracted with the hotels for the provision of pregame meals to players and team personnel ps deducted the full cost of pregame meals furnished to bruins’ players and personnel r issued to ps a notice_of_deficiency determining that the cost of pregame meals was subject_to the limitation of sec_274 held ps’ provision of pregame meals to bruins’ players and personnel at away city hotels qualifies as a de_minimis_fringe under sec_274 and therefore the cost of such meals is not subject_to the limitation of sec_274 sean m akins jeremy d spector and lauren a ross for leon st laurent and randall s trebat jr for petitioners respondent ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for the taxable years and respectively the sole issue for decision is whether deeridge farms hockey association deeridge a subchapter_s_corporation owned directly or indirectly by petitioners is entitled to deductions for the full amounts of expenses_incurred in providing meals to profes- sional hockey players and team personnel at hotels in cities other than boston massachusetts or whether the deduction for meal expenses is limited to under sec_274 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue on date respondent filed with the court a motion to strike requesting that exhibit attached to petitioners’ reply brief along with certain portions of the reply brief be stricken on date pursuant to an order of the court petitioners filed a response objecting to respondent’s motion to strike we will issue a separate order denying re- spondent’s motion to strike jacobs v commissioner and all rule references are to the tax_court rules of prac- tice and procedure findings_of_fact some of the facts have been stipulated and are so found the first second and first amended second stipulations of fact and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in new york petitioners are the owners of the boston bruins bruins or team a national hockey league nhl franchise based in boston massachusetts petitioners own the bruins through three entities deeridge manor house hockey association llc manor house and the boston professional hockey association inc bpha deeridge was incorporated on date and has been a subchapter_s_corporation since its election on date during the taxable years in issue petitioner jeremy m jacobs owned of deeridge and petitioner margaret j jacobs owned of manor house which in turn owned of deeridge deeridge wholly owned bpha which is a massachusetts corporation on date deeridge elected to treat bpha as a qualified subchapter_s_corporation bpha owns and operates the bruins the nhl and the bruins the nhl is a professional ice hockey league formed in during the years in issue the nhl consisted of hockey teams based throughout the united_states and canada the nhl is divided into two conferences the eastern conference and the western conference the eastern conference is subdivided into three divisions the atlantic the northeast and the southeast and the western conference is subdivided into three divisions the pacific the central and the northwest during the years in issue the bruins were members of the eastern conference’s northeast division the bruins are one of the oldest and most success- ful teams in the nhl since when the bruins first joined the nhl they have won the stanley cup ie the nhl’s championship on six separate occasions as part of united_states tax_court reports their business model the bruins’ goal is to win as many hockey games as possible nhl scheduling an nhl season typically begins in september and con- cludes in june of the following year nhl seasons consist of preseason games regular season games and postseason games preseason games are played in september and early october regular season games are played in october through mid-april and postseason games are played from mid-april through june each nhl team plays a total of regular season games per season games at its hometown arena home games and games at arenas in different cities away games the nhl commissioner’s office establishes the schedule for each season in consultation with nhl teams the nhl constitution and bylaws obligate nhl teams to play regular season home and away games eight nhl teams from each conference qualify for the postseason on the basis of their regular season performance and the nhl constitution and bylaws obligate each playoff team to play both home and away games during the postseason cba -which binds the nhl requires teams to arrive in the away city at least six hours before the start of an away game the collective bargaining agreement the nhl member teams and players of member teams-requires that an nhl team travel to an away city the day before game day if the flight to the away city is greater than minutes if an nhl team fails to participate in a scheduled away game it must forfeit the game lose playoff points incur financial penalties from the nhl and indemnify the home team for loss of revenue and other expenses the bruins’ home arena for the taxable years in issue was the td gar- den in boston massachusetts and their practice and training facility was the ristuccia memorial arena in wilmington massachusetts the bruins usually travel to away city preseason games on the day of the game because the nhl does not require earlier arrival and preseason games have no playoff implications pursuant to the nhl constitution the bruins receive of revenues from regular season ticket sales for home games and no revenues from reg- ular season ticket sales for away games the bruins’ away games are tele- cast on the new england sports network and bpha earns a rights fee for the telecast jacobs v commissioner bruins’ traveling arrangements during the years in issue the bruins traveled to away games with various personnel which typically included between and players the head coach assistant coaches medical personnel athletic trainers equipment managers communications personnel travel logistics man- agers public relations media personnel and other employees traveling hockey employees during the years in issue the bruins’ traveling hockey employees traveled to every away game the bruins begin to identify and contract with prospective away city hotels soon after the nhl releases the game schedule which is typically months before the season starts the contracts between the bruins and away city hotels pro- vide for sleeping accommodations and banquet or conference rooms meal rooms where pregame meals and snacks are served the bruins select the away city hotels on the basis of the location level of service provided by the hotel and quality of food served for the pregame meals if the hotel sufficiently meets the bruins’ needs the team will typically return to the same establishment for future games in the same season or in subsequent seasons each away city hotel prepares pregame meals ie break- fast lunch or brunch and snacks that meet the players’ spe- cific nutritional guidelines to ensure optimal performance for the upcoming game and throughout the remainder of the sea- son the bruins contract in advance with each away city hotel for the provision of pregame meals and snacks and the food is made available to all traveling hockey employees the bruins initiate the meal contracting process by providing a custom meal menu to the prospective away city hotel requesting specific types and quantities of food the bruins tend to keep food options consistent at each away city hotel the bruins typically request certain concessions from the away city ho- tels including a table with keys for prekeyed rooms for expedited check-in late checkout corresponding to the game time no game day housekeeping to prevent disturbing player rest a complimentary suite for the head coach suite upgrades for the gm president athletic trainers and onsite travel coordinator and no fee for the meal room when the bruins are visiting cities that are home to other eastern con- ference teams the hotel contracts usually will include a provision guaran- teeing room availability should the bruins qualify for the postseason united_states tax_court reports to avoid players’ having gastric problems during the game the bruins always order the same quantity of food to feed all traveling hockey employees using this custom meal menu the hotel prepares and sends to the bruins a banquet event order beo which sets forth the date time meal room number of guests menu and pricing for each pregame meal the beos typically list fewer anticipated meal attendees than the actual number of meal attendees for cost reduction reasons if the beo deviates from the custom meal menu the bruins contact the hotel to have the discrepancy corrected once the beo meets the bruins’ needs the team accepts the offer set forth in the beo by executing the docu- ment and returning it to the hotel for a countersignature the meal room is provided to the bruins at no extra cost and the meal rooms are set up similarly at each hotel-usu- ally round tables with chairs and buffet stations where food and beverages are available for self-service for privacy rea- sons the bruins request that the location of the meal room not be disclosed to the public and the meal room is acces- sible only to traveling hockey employees waiters waitresses and dining captains the day before an away game on the day before an away game the bruins’ traveling hockey employees take a charter flight to the away city and check in to the away city hotel bruins players have an p m curfew on the night before a game depending on how early the team arrives on the day before an away game the players will use the time before curfew to eat a meal rest receive treatments from the training staff or complete strength and conditioning workouts game day morning on the morning of an evening away game the bruins players have a mandatory breakfast between and a m the pregame breakfast takes place in the meal room assigned to the team by the hotel pursuant to the terms of the contract entered into by the bruins and the hotel the as discussed more fully infra p the bruins will occasionally play away games in the afternoon rather than in the evening on these occa- sions the meal schedule will differ jacobs v commissioner traveling hockey employees are provided an itinerary for each away game which details the time and location of meals breakfast is made available to all traveling hockey employees and attendance is mandatory for all players players may be fined or scratched from participating in games if they are late to or absent from breakfast aside from nutrition breakfast also provides the bruins with a chance to conduct team business bruins players will meet with coaches during breakfast-either one-on-one or in small groups-to discuss strategy and review game film the public relations staff also attends breakfast where they meet with players concerning anticipated media inquiries inter- views or other public-facing issues bruins players also meet with staff at breakfast to receive game tickets for family and friends coaches trainers and management also use break- fast to meet amongst themselves and make roster adjust- ments because of illness injury strategy or performance issues following breakfast the bruins typically board a charter bus and travel to the opponent’s arena or practice facility to practice for the upcoming game on occasion if the head coach determines that players are fatigued and in need of extra rest the team will skip its postbreakfast practice and instead conduct meetings at the hotel to review game film and discuss strategy game day afternoon when the bruins return from the postbreakfast practice they have lunch between and p m local time which like breakfast is made available to all traveling hockey employees lunch is identified in the bruins’ travel itinerary and is held in the designated meal room and attendance is mandatory for all players at lunch the bruins’ coaches may conduct small_group and or one-on-one meetings with players and the public relations staff may meet with players to discuss anticipated media inquiries interviews and public-facing issues after lunch bruins’ players are afforded free time which is usually used to rest before the game the bruins are also provided an afternoon snack which generally is between and p m local time before evening away games like breakfast and lunch the pregame snack is identified in the united_states tax_court reports travel itinerary and takes place in the designated meal room however unlike breakfast and lunch it is not mandatory for bruins’ players to attend or eat the pregame snack afternoon game schedule the than rather evening and on certain occasions the bruins will play away games in the afternoon the abovementioned schedule will be altered in these instances a pregame brunch replaces both the breakfast and lunch held in advance of evening games the pregame brunch takes place between a m and p m depending on the time of the afternoon game as with breakfast and lunch pre- ceding away evening games the pregame brunch before away afternoon games is made available to all traveling hockey employees is mandatory for bruins’ players is identified in the travel itinerary and involves meetings strategy sessions film review and other game preparation and media-related activities other hotel activities in addition to lodging meals and meetings the bruins use away hotels for other team-related activities for instance the team’s athletic trainers use hotel space to provide players with medical treatment physical therapy massages and strength and conditioning training it is important that each bruins player receive proper medical treatment and strength and conditioning training to decrease the likelihood of injury and maximize athletic performance the treatments and strength and conditioning training are provided to the players in different areas of the away city hotel including suites player rooms the fitness center and the pool and hot tubs game and postgame activities after the pregame snack or brunch in the case of an after- noon away game and two hours and minutes before game time the bruins’ traveling hockey employees board a charter bus and depart for the opponent’s arena upon arrival at the opponent’s arena the players stretch and dress in their uni- forms for the game an nhl game consists of minutes of playing time and lasts approximately minutes from start jacobs v commissioner to finish after the conclusion of the game the bruins will typically remain at the opponent’s arena for approximately one hour to shower change clothes and meet with the media the bruins’ traveling hockey employees then board a charter bus and travel to the airport to fly back to boston or to the next away city tax returns petitioners timely filed their federal_income_tax returns for the taxable years and deeridge electronically filed forms 1120s u s income_tax return for an s cor- poration for the taxable years and claiming meal expense deductions of dollar_figure and dollar_figure respectively for pregame meals provided to the bruins’ traveling employees while at away city hotels respondent issued a notice_of_deficiency dated date determining deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for the taxable years and respectively the deficiencies result from respond- ent’s disallowance of of deeridge’s claimed deductions for meal expenses provided to the bruins’ traveling hockey employees in cities other than boston petitioners timely filed a petition with this court disputing respondent’s deter- mination opinion the issue for decision is whether petitioners through bpha and deeridge are entitled to deduct the full cost of pregame meals provided to the bruins’ traveling hockey employees while at away city hotels or alternatively whether sec_274 limits this deduction to of the expenses for such meals petitioners argue that sec_274 does not limit deductions for the cost of pregame meals provided at away city hotels because the meals qualify as a de_minimis_fringe under sec_274 and alternatively an expense for entertainment sold to cus- tomers under sec_274 respondent argues that none of the exceptions to sec_274 applies to the bruins’ respondent’s adjustments in the notice_of_deficiency do not disallow claimed meal expense deductions associated with meals provided to the bruins’ players and staff at the td garden in boston massachusetts united_states tax_court reports provision of pregame meals and therefore the limitation applies the commissioner’s determinations in the notice of defi- ciency are generally presumed correct and the taxpayers bear the burden of proving that the determinations are incor- rect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayers bear the burden of proving that they are entitled to the claimed deductions 503_us_79 292_us_435 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_274 dis- allows a deduction for certain meal and entertainment_expenses otherwise deductible under sec_162 unless the expenses are associated with the active_conduct of the tax- payer’s trade_or_business respondent does not challenge that the bruins’ pregame meal expenses are associated with the active_conduct of petitioners’ trade_or_business if the deduction for meal expenses is not disallowed by sec_274 then sec_274 imposes a limita- tion on the deduction for meal expenses unless an exception applies sec_274 provides in pertinent part sec_274 only percent of meal and entertainment_expenses allowed as deduction - in general -the amount allowable as a deduction under this chapter for- a any expense for food or beverages and b any item with respect to an activity which is of a type gen- erally considered to constitute entertainment amusement or recre- ation or with respect to a facility used in connection with such activity shall not exceed percent of the amount of such expense or item which would but for this paragraph be allowable as a deduction under this chapter exceptions -paragraph shall not apply to any expense if- a such expense is described in paragraph or of subsection e b in the case of an expense for food or beverages such expense is excludable from the gross_income of the recipient under sec_132 by reason of subsection e thereof relating to de_minimis fringes jacobs v commissioner petitioners argue that the bruins’ provision of pregame meals to traveling hockey employees at away city hotels qualifies for the de_minimis_fringe exception under sec_274 or alternatively as expenses for entertainment sold to customers under sec_274 we first address petitioners’ argument that pregame meals meet the de_minimis_fringe exception i de_minimis_fringe exception petitioners are entitled to deduct the full cost of pregame meals provided to the bruins’ traveling hockey employees if the meals meet the de_minimis_fringe exception see sec_274 sec_132 as a preliminary matter sec_132 requires that access to the eating facility is available on substantially the same terms to each member of a group_of_employees which is defined under a reasonable classification set up by the employer which does not discriminate in favor of highly compensated employees for the years in issue a highly_compensated_employee was one who received compensation exceeding dollar_figure see sec_132 notice_2009_94 2009_50_irb_848 notice_2008_102 2008_2_cb_1106 the bruins provided pregame meals to all trav- eling hockey employees and we find this classification ie bruins employees traveling to away cities to perform busi- ness duties to be a reasonable classification given the nature of the team’s business petitioners provided credible testi- mony that the pregame meals were made available to all bruins’ traveling hockey employees-highly compensated nonhighly compensated players and nonplayers-on substantially the same terms petitioners also provided testi- mony which we find credible that any discrepancy between anticipated and actual meal attendees was a function of cost reduction concerns and not discrimination we therefore hold that the bruins’ provision of pregame meals to traveling sec_274 cross-references sec_274 which provides entertainment sold to customers -expenses for goods or serv- ices including the use of facilities which are sold by the taxpayer in a bona_fide transaction for an adequate_and_full_consideration in money or money’s worth sec_132 does not affect this case because it specifically has no appli- cation to sec_132 united_states tax_court reports hockey employees satisfies the nondiscriminatory manner requirement of sec_132 employee meals provided in a nondiscriminatory manner constitute a de_minimis_fringe under sec_132 if the eating facility is owned or leased by the employer the facility is operated by the employer the facility is located on or near the business_premises of the employer the meals furnished at the facility are provided during or imme- diately before or after the employee’s workday and the annual revenue derived from the facility normally equals or exceeds the direct operating costs of the facility the revenue operating cost test sec_132 106_tc_343 sec_1 a income_tax regs we will address each requirement in turn a eating facility is owned or leased by employer for employee meals at an employer-operated eating facility to qualify as a de_minimis_fringe under sec_274 and sec_132 the regulations require that the employer-oper- ated eating facility be owned or leased by the employer sec_1_132-7 income_tax regs the regulations do not define the word lease it is a ‘fundamental canon of statutory construction’ that ‘unless otherwise defined words will be interpreted as taking their ordinary contemporary common meaning ’ sandifer v u s steel corp 571_us_220 quoting 444_us_37 114_tc_72 a lease is commonly defined as a con- tract by which a rightful possessor of real_property conveys the right to use and occupy the property in exchange for consideration black’s law dictionary 9th ed although the beos and hotel contracts entered into between the bruins and the away city hotels are not specifi- cally identified as leases the substance of these contracts indicates that the bruins are paying consideration in exchange for the right to use and occupy the hotel meal rooms the bruins’ execute beos and hotel contracts with each away city hotel to occupy meal rooms and determine petitioners do not contend that they own the away city hotel meal rooms jacobs v commissioner what types of food are served and the beos specify the dates and times of the meals and the anticipated number of attendees the bruins do not provide separate consideration for the rental of the meal rooms however the meal rooms are essential to the bruins’ away city business operations and the hotels agree to provide the meal rooms free of charge because the bruins spend money for lodging and food the bruins dictate several aspects regarding the setup of the meal rooms such as the furnishings and the presence of audiovisual equipment or a whiteboard the bruins also require the hotel to keep the location of the meal room pri- vate from the general_public by refraining from posting any identifying information about the bruins’ use of the room the evidence establishes that the bruins contract with away city hotels for the right to use and occupy meal rooms to conduct team business and therefore these agreements are substantively leases b operated by the employer for employee meals at an employer-operated eating facility to satisfy the de_minimis_fringe exception under sec_132 the eating facility must be operated by the employer see sec_1_132-7 income_tax regs sec_1_132-7 income_tax regs provides the following guidance operation by the employer -if an employer contracts with another to operate an eating facility for its employees the facility is considered to be operated by the employer for purposes of this section if an eating facility is operated by more than one employer it is considered to be operated by each employer the bruins contract with each away city hotel regarding the operation of the meal rooms as well as food preparation and service several weeks before the bruins travel to the away city hotel they provide meal requirements to the hotel the away city hotel then prepares a beo setting forth the date time designated meal room number of guests menu and per-person pricing for each meal ordered the bruins will either contact the hotel if changes to the beo are needed or accept the offer set forth in the beo by exe- cuting the beo and returning it to the hotel for a countersig- nature the beos also typically provide for the furnishings and setup of the meal room and the hotel staff that will united_states tax_court reports assist in preparing and serving the food the bruins agree to pay a fee for each meal and a service fee of up to of the cost of the meals we find that by engaging in this process with away city hotels the bruins are contract ing with another to operate an eating facility for its employees see sec_1_132-7 income_tax regs c business_premises for employee meals at an employer-operated eating facility to qualify as a de_minimis_fringe sec_132 requires that the eating facility be located on or near the business_premises of the employer see also sec_1_132-7 income_tax regs congress intended a commonsense approach when making a determination regarding an employer’s business_premises lindeman v commissioner respondent argues that petitioners have not substantiated that the bruins contracted with away city hotels to operate meal rooms specifically respondent argues p etitioners did not note to the court the repeated in- stances that the beos as well as the eventual bills checks and invoices show sales_taxes were imposed on the food charges such assessments demonstrate that the beos were not contracts for services but instead in form and substance meal purchase orders respondent concludes that the operation of the away hotel meal rooms does not reflect the operation of an established and fixed food preparation and or eating facility but only the purchase of a few meals on an individual day to be held in a pri- vate room we find no merit to this argument sec_119 provides in pertinent part sec_119 meals_and_lodging furnished to employee his spouse and his dependents pursuant to employment -there shall be excluded from gross_income of an employee the value of any meals or lodging furnished to him his spouse or any of his dependents by or on behalf of his employer for the convenience_of_the_employer but only if- in the case of meals the meals are furnished on the business_premises of the employer or in the case of lodging the employee is required to accept such lodging on the business_premises of his employer as a condition of his employment the texts of sec_119 and sec_132 both use the phrase business_premises however the caselaw relevant to our analysis discusses busi- ness premises in the context of sec_119 and not sec_132 because congress has not directed us otherwise we construe the phrase business_premises to connote the same meaning in both code provisions see w nat’l mut ins co v commissioner 102_tc_338 aff ’d 65_f3d_90 8th cir neither party argues to the contrary jacobs v commissioner t c an employer’s business_premises is a place where employees perform a significant portion of duties or where the employer conducts a significant portion of busi- ness 71_tc_216 aff ’d 614_f2d_398 5th cir it is not necessary for an eating facility to be located in an employer’s principal struc- ture for it to be considered on the business_premises id whether an eating facility is located on or near the business_premises of an employer is a factual issue and consideration must be given to the employee’s duties as well as to the nature of the employer’s business id citing lindeman v commissioner t c pincite see also 85_tc_731 an inquiry regarding business_premises infers a functional rather than spatial unity and is not limited by questions of geography or quantum of business activities 585_f2d_1060 ct_cl this is not the first time we have been asked to decide whether rented hotel space constitutes a taxpayer’s business_premises in mabley v commissioner tcmemo_1965_323 tax ct memo lexis at we held that a rented hotel suite used for daily executive lunches con- stituted part of a company’s business_premises in mabley the island creek coal co decided to hold daily executive luncheon conferences at a suite inside the prichard hotel to provide for daily contact among the president and his staff members in order that all might keep informed as to the activities of all departments id tax ct memo lexis at the leased suite consisted of a dining room a recep- tion room a toilet and a closet id at the luncheon meetings were held pincite p m or sometimes began earlier or later and lasted from one to three hours and frequently lasted longer each staff member was required to attend the daily meetings id at the prichard hotel agreed to provide the company meals from the hotel kitchen during regular mealtimes at current rates charged to hotel guests id at in holding that the hotel constituted the business_premises of the company we reasoned that the rented hotel suite in which the meals were furnished was acquired and actually used for the conduct of business of the company the furnishing of the meals being merely incidental id at united_states tax_court reports we conclude that away city hotels were part of the bruins’ business_premises for the years in issue in arriving at this conclusion we consider the traveling hockey employees’ performance of significant business duties at away city hotels along with the unique nature of the bruins’ business ie professional hockey see vanicek v commissioner t c pincite benninghoff v commissioner t c pincite mabley v commissioner tax ct memo lexis at first and foremost the nature of the bruins’ business requires the team to travel to various arenas across the united_states and canada and it is not feasible for the bruins to be a viable nhl franchise without participating in hockey games outside of boston the nhl constitution and bylaws obligate each nhl team to play both home and away games during the regular season and if the team qualifies postseason games not only does the nhl require teams to participate in away games but it also requires visiting teams to arrive in an away city at least six hours before the away game commences the cba imposes an additional require- ment that visiting nhl teams travel to the away city the day before game day if travel by airplane is greater than minutes furthermore if an nhl team fails to participate in an away game it must forfeit the game lose playoff points incur financial penalties imposed by the nhl and indemnify the home team for loss of revenue and other expenses there- fore an integral part of the bruins’ professional hockey busi- ness involves traveling throughout the united_states and canada to play away games as dictated by the nhl schedule the job of the bruins’ team includes playing one- half of their regular season games away from their home- town arena and the financial health of the nhl franchise- not to mention the nhl itself-would be adversely affected if teams refused to play away games staying in away city hotels is indispensable to the bruins’ preparation and is also necessary for maintaining a success- ful hockey operation and navigating the rigors of an nhl- mandated schedule the bruins are a highly respected professional hockey organization whose goals include fielding a competitive hockey team winning as many regular season games as possible qualifying for the postseason and winning the stanley cup the evidence adduced at trial establishes that away city hotels are essential to the bruins’ effective jacobs v commissioner preparation and like the taxpayer in mabley the bruins use the hotel to conduct business the away city hotels provide lodging so bruins’ players can obtain adequate rest which is essential to professional athletes playing a physical sport with games scheduled in short succession the bruins con- tract with each away city hotel to set up a private meal room and to provide meals snacks that meet the players’ specific nutritional guidelines which ensures optimal performance for the upcoming game and throughout the remainder of the season not only do the pregame meals provide essential nutrition for the players but they also serve as a forum for the bruins to maximize preparation time and conduct team business see mabley v commissioner tax ct memo lexis at concluding that a rented hotel suite con- stituted business_premises because the hotel suite in which the meals were furnished was acquired and actually used for the conduct of business of the company like the meals pro- vided in mabley the pregame meals are mandatory for players excepting the snack and provide an opportunity for bruins’ players to meet with coaches to strategize and review game film the bruins’ public relations staff uses this time to prepare players for upcoming interviews and other public- facing issues it is also a time when the players meet with staff to receive tickets for family and friends coaches trainers and management also use meal time to meet amongst themselves and make roster adjustments for a variety of reasons aside from the meal room the bruins use other areas in the away city hotels for preparation athletic trainers use hotel space to provide players with medical treatment phys- ical therapy and massages players use hotel fitness centers for strength and conditioning sessions which help decrease the chance of injury and maximize athletic performance given the nature of the nhl and the bruins’ game schedule we see no way that the team’s traveling hockey employees could perform all these necessary functions exclusively in boston the evidence at trial also establishes that the bruins could not perform all these activities at the opponent’s arena because of limited access and insufficient space and facilities we thus conclude that away city hotels are vital to the bruins’ business objective of winning hockey games and are where a significant portion of traveling hockey the united_states tax_court reports employees’ responsibilities and the bruins’ business is con- ducted see vanicek v commissioner t c pincite mabley v commissioner tax ct memo lexis at accordingly we hold that the away city hotels constituted part of the bruins’ business_premises for the years in issue respondent acknowledges that the bruins perform busi- ness activities at away city hotels however respondent argues that the traveling hockey employees’ activities at away city hotels are insignificant because the activities at away city hotels are qualitatively less important than playing in the actual hockey game and the bruins spend quantitatively less time at each away city hotel than they do at the team’s boston facilities although we agree with respondent that playing in hockey games is important to the bruins’ business it seems that the quality of play is directly related to the team’s preparation this preparation includes business activities that occur at away city hotels such as eating nutritious meals obtaining adequate rest meeting with coaches individually or in small groups to strategize reviewing game film receiving athletic treatments and mas- sages and completing strength and conditioning workouts the evidence at trial further indicates that the strength and conditioning workouts performed by the players at away city hotels provide important benefits to the players not just for the immediate game but throughout the remainder of the season without the preparatory activities that occur at away city hotels the bruins’ performance during games would likely be adversely affected furthermore respondent pro- vides no precedent to support the argument that business_premises are limited to the location where the most quali- tatively significant business activity occurs we also disagree with respondent’s argument that away city hotels cannot constitute the bruins’ business_premises because the team spends quantitatively less time at each individual away city hotel when compared to the team’s time spent at its boston facilities although the bruins do spend quantitatively less time at each individual away city hotel than they do in boston this goes to the unique nature of a professional hockey team that is required to play one-half of its games away from home it is therefore illogical for respondent to ignore the nature of the bruins’ business and the nhl and analyze the amount of time spent at each away jacobs v commissioner city hotel in isolation see vanicek v commissioner t c pincite lindeman v commissioner t c pincite respondent also provides no precedent to support the propo- sition that a quantitative comparison of time is critical to determining business_premises see adams f 2d pincite stating that determinations of business_premises limited to the geographic contiguity of the premises or to questions of the quantum of business activities on the premises are too restrictive accordingly we hold that the away city hotels constituted part of the bruins’ business_premises for the years in issue d revenue operating cost test for employee meals at an employer-operated eating facility to qualify as a de_minimis_fringe sec_132 requires that revenue derived from the employer-operated eating facility equal or exceed the direct operating costs of the facility ie the revenue operating cost test sec_132 provides that an employee entitled under sec_119 to exclude the value of a meal provided at such facility shall be treated as having paid an amount for such meal equal to the direct operating costs of the facility attributable to such meal regulations provide that an employer-operated eating facility satisfies the revenue operating cost test if the employer can reasonably determine that the meals are excludable to the recipient employees under sec_119 boyd gaming corp v commissioner t c pincite sec_1_132-7 income_tax regs meals are excludable to recipient employees under sec_119 if they are fur- nished for the convenience_of_the_employer and furnished on the business_premises of the employer sec_119 whether meals are furnished for the convenience_of_the_employer is a question of fact to be determined by an anal- ysis of all the facts and circumstances sec_1_119-1 income_tax regs meals furnished without charge to the employee will be considered for the convenience_of_the_employer if the meals are furnished for a substantial non- compensatory business reason of the employer sec_1 a i income_tax regs in making this determination we are guided by sec_1_119-1 income_tax regs which lists examples of substantial noncompensatory busi- ness reasons see boyd gaming corp v commissioner united_states tax_court reports t c pincite we further remain cognizant that if a taxpayer provides credible and uncontradicted evidence of business reasoning the court will refrain from second-guessing a tax- payer’s business judgment 177_f3d_1096 9th cir rev’g tcmemo_1997_445 the evidence establishes that the pregame meals at away city hotels are provided to the bruins’ traveling hockey employees for substantial noncompensatory business reasons the bruins provide pregame meals to traveling hockey employees at away city hotels first and foremost for nutri- tional and performance reasons meals are selected by the bruins to meet the exacting nutritional needs of professional athletes and menus are kept consistent from city to city to avoid players’ experiencing unexpected gastric problems during games the bruins also provide pregame meals to the traveling hockey employees at away city hotels because they are subject_to a busy schedule and have only limited time to prepare for an upcoming game the bruins play regular season games which include away games at locations throughout the united_states and canada the record estab- lishes that the traveling hockey employees arrive at away city hotels the day before the game or sometimes the morning of the game and spend most of their time with preparation activities such as ensuring players get adequate rest reviewing game film strategizing and making roster adjustments conducting player-coach meetings preparing for public relations inquiries providing remedial or preventative athletic treatments and completing strength and condi- tioning workouts to maintain player health and optimize performance providing meals to traveling hockey employees at away city hotels enables the bruins to effectively manage a hectic schedule by minimizing unproductive time eg finding and obtaining appropriate meals from restaurants in each city and maximizing time dedicated to activities that help achieve the organization’s goal of winning hockey games petitioners have provided credible_evidence estab- lishing the business reasons for furnishing pregame meals to traveling hockey employees at away city hotels and we will not second-guess their business judgment see id because we concluded supra p that the away city hotels were the business_premises of the bruins we need not jacobs v commissioner repeat our discussion here accordingly we hold that peti- tioners’ provision of meals at away city hotels is for the con- venience of the employer under sec_119 and therefore satisfies sec_132 revenue operating test of cost the e meals furnished during before or after employee’s workday sec_1_132-7 income_tax regs provides that the meals furnished at the facility are provided during or immediately before or after the employee’s workday respondent concedes that petitioners have satisfied this requirement we conclude that petitioners’ provision of pregame meals and snacks to the traveling hockey employees at away city hotels qualifies as a de_minimis_fringe pursuant to sec_274 accordingly petitioners are entitled to deduct the full cost of the meals without regard to the limita- tion imposed by sec_274 ii entertainment exception sec_274 exempts from the limitation of sec_274 e xpenses for goods or services including the use of facilities which are sold by the taxpayer in a bona_fide transaction for an adequate_and_full_consideration in money or money’s worth sec_1_274-2 f ix income_tax regs provides that this exception applies to a ny expendi- ture by a taxpayer for entertainment to the extent the entertainment is sold to customers in a bona_fide transaction for an adequate_and_full_consideration in money petitioners argue that t he cost of the meals that the bruins provide to their players is part of the expenses that they incur to pro- vide hockey entertainment to their fans and therefore meets this exception because as previously decided supra part i the bruins’ provision of meals to their traveling hockey employees at away city hotels satisfies the de_minimis_fringe exception of sec_274 we need not address peti- tioners’ alternative argument concerning the application of sec_274 united_states tax_court reports in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying respondent’s motion and decision will be entered for petitioners f
